Name: Commission Regulation (EC) No 1292/2002 of 16 July 2002 laying down to what extent applications for issue of export licences submitted during July 2002 for beef products which may benefit from special import treatment in a third country may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  trade policy;  cooperation policy;  animal product
 Date Published: nan

 Avis juridique important|32002R1292Commission Regulation (EC) No 1292/2002 of 16 July 2002 laying down to what extent applications for issue of export licences submitted during July 2002 for beef products which may benefit from special import treatment in a third country may be accepted Official Journal L 188 , 17/07/2002 P. 0005 - 0005Commission Regulation (EC) No 1292/2002of 16 July 2002laying down to what extent applications for issue of export licences submitted during July 2002 for beef products which may benefit from special import treatment in a third country may be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef sector and repealing Regulation (EEC) No 2377/80(1), as last amended by Regulation (EC) No 2492/2001(2), and in particular Article 12(8) thereof,Whereas:(1) Regulation (EC) No 1445/95 lays down, in Article 12, detailed rules for export licence applications for the products referred to in Article 1 of Commission Regulation (EEC) No 2973/79(3), as last amended by Regulation (EEC) No 3434/87(4).(2) Regulation (EEC) No 2973/79 fixed the quantities of meat which might be exported on special terms for the third quarter of 2002. No applications were submitted for export licences for beef,HAS ADOPTED THIS REGULATION:Article 1No applications for export licences were lodged for the beef referred to in Regulation (EEC) No 2973/79 for the third quarter of 2002.Article 2Applications for licences in respect of the meat referred to in Article 1 may be lodged in accordance with Article 12 of Regulation (EC) No 1445/95 during the first 10 days of the fourth quarter of 2002 the total quantity available being 5000 t.Article 3This Regulation shall enter into force on 17 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 July 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 143, 27.6.1995, p. 35.(2) OJ L 337, 20.12.2001, p. 18.(3) OJ L 336, 29.12.1979, p. 44.(4) OJ L 327, 18.11.1987, p. 7.